Case: 19-2149   Document: 64     Page: 1   Filed: 05/14/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                JOCELYN LISA DOYLE,
                     Petitioner

                            v.

      DEPARTMENT OF VETERANS AFFAIRS,
                   Respondent
             ______________________

                       2019-2149
                 ______________________

    Petition for review of the Merit Systems Protection
 Board in No. PH-1221-18-0012-W-3.
                 ______________________

                 Decided: May 14, 2021
                 ______________________

    DEBRA D'AGOSTINO, The Federal Practice Group,
 Washington, DC, for petitioner.

     JANA MOSES, Commercial Litigation Branch, Civil Di-
 vision, United States Department of Justice, Washington,
 DC, for respondent. Also represented by CLAUDIA BURKE,
 JEFFREY B. CLARK, ROBERT EDWARD KIRSCHMAN, JR.
                  ______________________

  Before O’MALLEY, REYNA, and HUGHES, Circuit Judges.
Case: 19-2149     Document: 64     Page: 2    Filed: 05/14/2021




 2                                               DOYLE   v. DVA



        Opinion for the court filed by Judge REYNA.
                Circuit Judge HUGHES dissents.
 REYNA, Circuit Judge.
     Ms. Jocelyn Doyle appeals a decision from the Merit
 Systems Protection Board that affirmed the Department of
 Veterans Affairs’s denial of her request for corrective ac-
 tion in connection with her whistleblower complaint. The
 Board determined that although Ms. Doyle had made whis-
 tleblower protected disclosures and that the agency had at
 least a slight motive to retaliate against her, the Depart-
 ment of Veteran Affairs established that it would have
 taken the same action in the absence of those protected dis-
 closures. Because the Board erred in that determination,
 we reverse.
                         BACKGROUND
     Ms. Doyle joined the Department of Veterans Affairs
 (“VA”) on July 26, 2015, as a dental assistant (“DA”). Prior
 to November 2016, Ms. Doyle received praise and an award
 for her performance and team participation. See, e.g., J.A.
 264 (emails to Ms. Doyle stating, “let me mention again
 what a wonderful job you are doing,” and “I can’t thank you
 enough for your efforts and enthusiasm since you began
 with us.”).
     In early December 2016, Ms. Doyle met with a Safety
 Officer to express her concern that members of the dental
 clinic were removing used surgical razor blades and scal-
 pels from medical tools with their fingers, which she
 claimed created a health and safety risk (“Razor Blades
 Disclosure”). J.A. 72. Ms. Doyle later testified that, alt-
 hough the department and its leadership were aware of the
 issue for six months previously, the DAs were still remov-
 ing the blades with their fingers, so she notified the Safety
 Officer about the practice. J.A. 274. Members of Ms.
 Doyle’s department, including her Administrative Officer,
 Ms. Moody, and other DAs, were agitated that Ms. Doyle
Case: 19-2149      Document: 64      Page: 3     Filed: 05/14/2021




 DOYLE   v. DVA                                                 3



 went “outside her chain of command” to report this safety
 concern and that it made the department “look bad.” See,
 e.g., J.A. 73, 77–78. Numerous emails were exchanged be-
 tween staff and management regarding Ms. Doyle and her
 actions alleging that she was “unstable” and creating a
 “toxic work environment.” J.A. 79–81, 85–86, 87, 88.
     On December 27, 2016, Ms. Doyle filed a complaint
 with the U.S. Office of Special Counsel (“OSC”) alleging
 whistleblower reprisal. J.A. 93, 115. From that point on,
 she kept the OSC informed of developments, including her
 subsequent reassignments to other departments. J.A. 90–
 148, 105, 122.
     In early January 2017, Ms. Doyle reported to Dr.
 McCutcheon, one of her directors, concerns involving Dr.
 Kevin Patel, a department dental resident. Specifically,
 she claimed that he was not wearing sterile gloves during
 surgery and exhibited poor patient care, including unnec-
 essary removal of bone during an extraction (“Patel Disclo-
 sure”). Appellant Br. 10–11; J.A. 157–159. She drafted an
 email about her concerns, see J.A. 157–58, but Ms. Doyle
 alleges Dr. McCutcheon told her that she did not need to
 send it. Appellant Br. 10–11. Once Dr. Patel was informed
 of Ms. Doyle’s complaint, he met with Ms. Moody. This led
 to a discussion between Dr. McCutcheon and Dr. Miller,
 the Dental Service Chief. J.A. 162.
     Around the same time, Ms. Doyle expressed to Dr. Mil-
 ler dissatisfaction with her performance appraisal.
 J.A. 265. Dr. Miller later testified that the two discussed
 her self-assessment and that he modified her appraisal rat-
 ing from “fully satisfactory” to “excellent,” stating, “I’ll give
 [Ms. Doyle] credit where credit is due.” Id.
     On February 1, 2017, Ms. Moody sent an email inform-
 ing Human Resources that Dr. Patel was writing a com-
 plaint about Ms. Doyle which Ms. Moody intended to send
 to Ms. Moody’s superiors. J.A. 184–185. Dr. Miller and
 Ms. Moody reviewed Dr. Patel’s draft complaint before it
Case: 19-2149    Document: 64      Page: 4    Filed: 05/14/2021




 4                                               DOYLE   v. DVA



 was filed. J.A. 220. The next day, Dr. Patel submitted the
 complaint to Ms. Moody in which he alleged that Ms. Doyle
 neglected her patients while checking her email, had con-
 frontations with other employees, put patients at risk of
 serious injury, acted aggressively in front of patients, and
 frequently documented her experiences in the clinic.
 J.A. 170–180, 181.
                      AIB Investigation
     Dr. Patel’s complaint led to an Administrative Investi-
 gation Board (“AIB”) investigation. 1 The AIB investigation
 was ordered by Timothy Cook, Medical Center Director,
 Martinsburg, West Virginia. Three individuals were ap-
 pointed to the AIB: Dr. James Regan, Physician, Surgical
 Services Chair; Richard Coffinbarger, Quality Manage-
 ment; and Jennifer Riggs, Dental Hygienist. The AIB was
 also staffed with a professional investigator and an individ-
 ual for administrative and logical support. J.A. 170.
     The AIB was tasked with investigating allegations con-
 cerning whether Ms. Doyle had engaged in: (a) incidents of
 patient abuse, mistreatment or neglect; (b) violation of pa-
 tient treatment procedures and protocols; (c) bullying, dis-
 respectful, insulting, abusive, or obscene language or
 conduct; and (d) refusal to carry out supervisors’ or physi-
 cians’ orders or willful resistance to the same. J.A. 262.
     The AIB was mandated to determine the following
 facts or findings: (a) whether there is conclusive evidence
 the allegations occurred, (b) the time periods during which
 the alleged infractions occurred, and (c) mitigating


     1  The VA may utilize an AIB to collect evidence and
 determine facts regarding alleged employee misconduct.
 U.S. GOV’T ACCOUNTABILITY OFF., GAO-12-483, VA
 ADMINISTRATIVE INVESTIGATIONS (2012), at p. 1. The AIB
 conducts investigations and its findings can be used to in-
 form corrective actions. Id.
Case: 19-2149     Document: 64     Page: 5    Filed: 05/14/2021




 DOYLE   v. DVA                                              5



 circumstances that may have affected the employees ac-
 tions. J.A. 170.
     The AIB held a Preliminary Review Panel meeting on
 February 6, 2017. J.A. 266. The Facility Compliance Of-
 ficer asked Dr. Miller why there was no progress note for a
 patient whom Ms. Doyle had allegedly abused, in direct vi-
 olation of a VA rule that requires progress notes to be filed
 within twenty-four hours of diagnostic or therapeutic pro-
 cedures. Id. Forty-seven minutes after this meeting, Dr.
 Patel started, completed, and signed a progress note for the
 incident. Id. He later testified to the AIB that both Ms.
 Moody and Dr. Miller reviewed the draft progress note
 prior to Dr. Patel signing it. J.A. 267.
      At the AIB hearing, Dr. Patel testified consistent with
 the allegations in his complaint, but on his last day of em-
 ployment with the VA, Dr. Patel reversed positions and
 stated under oath that he did not believe Ms. Doyle should
 lose her license because she did not intentionally harm or
 pose a risk to patients. J.A. 220. Further, under oath on
 his last day, Dr. Patel said he “felt like a pawn with respect
 to writing this complaint” because Ms. Moody “encouraged
 him to document everything and [she and Associate Super-
 visor Ms. Sowers] want [dental] residents to file the com-
 plaints because their residency is only a year and then they
 leave.” Id. He stated that Ms. Moody and Ms. Sowers told
 another resident to “start documenting things against [two
 other DAs] and then [the dental resident] will file an AIB
 complaint.” Id. He later testified before the Board that his
 initial AIB testimony consistent with his complaint was in
 fact truthful. J.A. 222.
     Notably, during the AIB investigation, Ms. Doyle was
 reassigned once to the mailroom and then to the library.
 J.A. 226, 229. When the AIB asked her in June 2017
 whether she wanted to return to the Dental Service depart-
 ment, she said she did not. J.A. 263.
Case: 19-2149     Document: 64      Page: 6    Filed: 05/14/2021




 6                                                DOYLE   v. DVA



     The AIB issued its report on July 27, 2017, finding that
 there was “no credible evidence” as to the first three alle-
 gations in Dr. Patel’s complaint: (a) patient abuse, mis-
 treatment or neglect; (b) violations of patient safety
 protocols and polices; and (c) bullying, disrespectful, insult-
 ing, abusive, insolent, or obscene language or conduct.
 J.A. 275. Specifically as to the Razor Blades Disclosure,
 the AIB stated that “it does not appear this was insubordi-
 nation,” and that the AIB noted that a new procedure was
 implemented “only after Ms. Doyle notified Safety.”
 J.A. 274. As to the fourth allegation, the AIB found “mini-
 mal evidence that Ms. Doyle may have refused to carry out
 supervisor or physician orders.” J.A. 231.
     The AIB also determined that the dental department
 was not a healthy environment for Ms. Doyle and, as a re-
 sult, she was reassigned in September 2017 to the Medical
 Service Department. The AIB found that “an unhealthy
 environment was allowed to fester in Dental Service with
 [Ms. Doyle] being the unfortunate ‘target.’” J.A. 276. The
 AIB in turn recommended that another, separate AIB
 should be empaneled to investigate dental service manage-
 ment and conduct. Specifically, the AIB made findings that
 the AIB investigation was retaliatory and manipulative in
 order to get rid of Ms. Doyle:
     The AIB members believe Ms. Moody may have or-
     chestrated this AIB [investigation] in an effort to
     ‘get rid of’ Ms. Doyle for personal reasons. Cer-
     tainly, (altering and editing) another individual’s
     AIB complaint is inappropriate to say the least
     when Ms. Moody had no first-hand knowledge of
     the events, and how Dr. Patel could compromise his
     integrity by signing the document and recanting
     his statement when under oath is quite telling.
     The AIB members believe that Dr. Miller allowed
     Ms. Moody to manipulate facts, and corrupt other
     individuals’ opinions regarding Ms. Doyle.
Case: 19-2149     Document: 64     Page: 7    Filed: 05/14/2021




 DOYLE   v. DVA                                             7



 Id. The AIB also recommended team-building training,
 proper leadership and management training, and reconsid-
 eration as to Ms. Doyle’s position and job placement. Id.
           Merit Systems Protection Board Decision
     On October 7, 2017, Ms. Doyle filed a pro se Individual
 Right of Action before the Merit Systems Protection Board
 (“Board”) requesting corrective action. J.A. 1–42. The
 Board refers to this appeal as “Doyle 2,” since Ms. Doyle
 was involved in a concurrent appeal dubbed “Doyle 1” that
 dealt with her removal from her latest position and also
 included a defense of whistleblower retaliation. J.A. 6. Alt-
 hough the Board states that “evidence for these [two cases]
 – whether presented as retaliatory personnel actions or in-
 cidents evidencing retaliatory animus – were largely the
 same,” it did not allow Ms. Doyle to recall witnesses from
 Doyle 1 in Doyle 2, finding that she “failed to make an ad-
 equate showing . . . to justify” doing so. Id. The parties
 were permitted, however, to cite to the record of Doyle 1
 during Doyle 2. J.A. 14. The Board states that its rulings
 from Doyle 1 “are essentially law of [Doyle 2],” but the
 Board fails to summarize those rulings. J.A. 7.
     The Board decided that some of Ms. Doyle’s disclosures
 could be “fairly deemed whistleblower disclosures under
 5 U.S.C. § 1201(b)(8), while some cannot.” J.A. 14. Like-
 wise, the Board determined that the protected disclosures
 were a significant contributing factor in the personnel ac-
 tions taken against Ms. Doyle; “[A]ll the challenged person-
 nel actions occurred within a sufficiently short time to
 trigger the knowledge-timing test,” a test used to deter-
 mine if a disclosure was a contributing factor in an agency’s
 decision to take an adverse personnel action, J.A. 18.
     The Board examined the alleged personnel actions,
 J.A. 20–33, and concluded that the “evidence readily estab-
 lished [by a clear and convincing standard] that the com-
 plained of actions were not personnel actions (for purposes
 of 5 U.S.C. § 2302(a)(2)), or the agency took no wrongful
Case: 19-2149    Document: 64      Page: 8    Filed: 05/14/2021




 8                                               DOYLE   v. DVA



 action, and/or the agency would have taken the same ac-
 tion” absent the disclosure, J.A. 19.
     The Board reviewed the record evidence and noted that
 dental staff thought Ms. Doyle was “ruining [the dental de-
 partment], embarrassing [the dental department], toxic,
 and should stay in her chain of command.” J.A. 19. The
 Board determined that “there [was] at least a slight motive
 to retaliate on the part of the dental managers/supervi-
 sors.” J.A. 20. But the Board explained that the “decisive
 factor” was the agency’s evidence supporting its decision,
 which the Board found “overwhelming[ly] . . . outweighed
 any motive to retaliate, and readily established that the
 agency would have taken the same action in the absence of
 the protected activity[.]” J.A. 20.
     As to the AIB investigation, the Board discounted in
 total the results of the AIB investigation on grounds that
 the AIB investigation was not a qualifying personnel ac-
 tion. See J.A. 24 (citing Mastrullo v. Dep’t of Labor, 123
 M.S.P.R. 110 (M.S.P.B. 2015)). In addition, the Board re-
 jected the findings of the AIB on the basis that the findings
 were contradicted by the testimony of Dr. Regan, head of
 the AIB, and Ms. Doyle’s supervisors, who were inter-
 viewed during the AIB investigation. For example, the
 Board credited Ms. Moody’s testimony over the finding of
 the AIB that she did not write or amend Dr. Patel’s com-
 plaint and that Dr. Patel wrote the complaint himself.
 J.A. 25. The Board accepted Dr. Patel’s explanation that
 he was “uncertain” why he told the AIB that he felt like a
 pawn, that he most likely said that to avoid getting in-
 volved, and that he was trying not to compromise Ms.
 Doyle’s career. J.A. 25–26. The Board found that the AIB
 “may have misread Ms. Moody’s AIB testimony as a per-
 sonality conflict,” since she expressed frustration with Ms.
 Doyle. J.A. 26. The Board noted that “[Ms. Moody’s] ex-
 pressed enthusiasm is not akin to a vendetta.” J.A. 26. The
 Board further found, contrary to the AIB’s finding, that the
 AIB also appeared to believe there was no vendetta against
Case: 19-2149     Document: 64    Page: 9    Filed: 05/14/2021




 DOYLE   v. DVA                                              9



 Ms. Doyle, but rather just a failure by management “to nip
 problems in the bud with communication and discipline.”
 J.A. 26–27. The Board also rejected the AIB’s findings be-
 cause, it alleged, the agency’s failure to form an AIB (as
 recommended) to investigate Ms. Doyle’s supervisors
 meant that “the agency viewed certain recommendations
 with a grain of salt[.]” J.A. 10 n.9. The Board cited no ev-
 idence in support of this assertion, nor did it explain why
 it accepted testimony from individuals it found to have mo-
 tive to retaliate.
     The Board also cited testimony from Dr. Regan. Dr.
 Regan apparently testified on his own behalf, and not on
 behalf of the AIB. Still, the Board accepted his testimony
 as discrediting the very findings made by the AIB, on which
 he sat as chairman:
    Notably, Regan testified: (1) the panel could not
    sustain the first three charges; (2) he found Patel
    credible; (3) the underlying basis of the AIB was
    valid (e.g. not a bogus complaint) and everyone in-
    volved had good intentions; (4) there is a difference
    between an unstained charge and a bogus one;
    (5) he never believed the investigation was retalia-
    tory; (6) management was ill-equipped to deal with
    a “strong personality” like the appellant; (7) the is-
    sue with Patel was his change of heart on whether
    the appellant’s action was deliberate; (8) Moody
    had a personality conflict with the appellant;
    (9) clinic notes are frequently changed after the
    fact; (10) Patel was ending his residency and just
    wanted to leave; (11) the reference to the appellant
    as the “unfortunate target” generally referred to
    the unproven charges; (12) the panel was aware
    Moody or Miller could have edited the chart note,
    and that was simply a concern; (13) there was no
    “finding” that Moody manipulated anything from
    Patel; and (14) there was no evidence Moody was
    engaging in a vendetta.
Case: 19-2149    Document: 64     Page: 10    Filed: 05/14/2021




 10                                              DOYLE   v. DVA



 J.A. 24 (emphasis in original). The Board’s decision be-
 came final on August 3, 2019, J.A. 33, and Ms. Doyle timely
 appealed to this court. We have jurisdiction over this ap-
 peal pursuant to 28 U.S.C. § 1295(a)(9).
                         DISCUSSION
     On appeal, Ms. Doyle argues that the Board erred in
 its determination that the AIB investigation was not a
 qualifying personnel action, and its determination that the
 agency proved it would have taken the same action in the
 absence of the protected disclosures. Ms. Doyle also chal-
 lenges the VA’s assertion that she waived any arguments
 that her job reassignments constituted qualifying person-
 nel actions.
     Our review authority of Board decisions is limited. We
 review Board decisions to determine if a decision is “(1) ar-
 bitrary, capricious, an abuse of discretion, or otherwise not
 in accordance with the law; (2) obtained without proce-
 dures required by law, rule, or regulation having been fol-
 lowed; or (3) unsupported by substantial evidence.”
 5 U.S.C. § 7703(c). A Board decision is supported by sub-
 stantial evidence if the record contains “‘such relevant evi-
 dence as a reasonable mind might accept as adequate to
 support a conclusion.’” Crepeau v. Dep’t of Labor, 245 F.
 App’x 16, 18 (Fed. Cir. 2007) (citation omitted).
     As petitioner, Ms. Doyle bears the burden of establish-
 ing, by a preponderance of the evidence, a prima facie case
 that she made a protected disclosure and that the disclo-
 sure was a “contributing factor” in the agency’s decision to
 take a personnel action against her. 5 U.S.C. § 1221(e)(1);
 Kewley v. Dep’t of Health & Human Servs., 153 F.3d 1357,
 1363 (Fed. Cir. 1998). If a prima facie case is made, the
 burden shifts to the agency to show, by clear and convinc-
 ing evidence, “that it would have taken the action even in
 the absence of the protected disclosure.” Kewley, 153 F.3d
 at 1363.
Case: 19-2149     Document: 64     Page: 11    Filed: 05/14/2021




 DOYLE   v. DVA                                             11



                    Protected Disclosures
     The Board determined that some of Ms. Doyle’s com-
 munications could be “fairly deemed whistleblower disclo-
 sures under 5 U.S.C. § 1202(b)(8)[.]” J.A. 14; see also J.A.
 18 (finding that “at the very minimum” the Razor Blades
 Disclosure was a protected disclosure). We agree and af-
 firm that portion of the Board’s determination that Ms.
 Doyle made protected disclosures.
                     Contributing Factor
     The Board also determined that Ms. Doyle satisfied the
 “knowledge/timing” test. J.A. 18. Under this test, a whis-
 tleblower is required to demonstrate that a protected dis-
 closure was a “contributing factor” to the alleged adverse
 personnel action. The whistleblower must, by a preponder-
 ance of evidence, demonstrate that (1) “the official taking
 the personnel action knew of the disclosure” and (2) “the
 personnel action occurred within a period of time such that
 a reasonable person could conclude that the disclo-
 sure . . . was a contributing factor in the personnel action.”
 5 U.S.C. § 1221(e)(1); see also Kewley, 153 F.3d at 1361–63.
     There is no dispute that the knowledge-timing test is
 satisfied in this case. J.A. 18. It is undisputed that Ms.
 Doyle’s supervisors knew of the Razor Blades Disclosure
 and the Patel Disclosure (knowledge), and the AIB investi-
 gation was initiated a mere two months after her disclosure
 (timing). We therefore agree and affirm that portion of the
 Board’s decision finding that Ms. Doyle’s protected disclo-
 sures were a contributing factor to the challenged person-
 nel actions.
                  Adverse Personnel Action
     The VA asserts that although Ms. Doyle made pro-
 tected disclosures and proved that the disclosures were a
 contributing factor, the personnel actions central in this
 case are not qualifying adverse personnel actions under the
Case: 19-2149     Document: 64     Page: 12   Filed: 05/14/2021




 12                                             DOYLE   v. DVA



 statute. 2 J.A. 24–27. In addition, the VA argues that Ms.
 Doyle has waived any argument that her reassignments
 constitute adverse actions. We first address the waiver is-
 sue.
                            Waiver
     It is undisputed that Ms. Doyle was reassigned job re-
 sponsibilities and duties several times. In fact, the record
 evidence establishes that Ms. Doyle was reassigned three
 times. The VA asserts, however, that Ms. Doyle has waived
 any argument that the reassignments qualify as adverse
 personnel actions because she “failed to present those al-
 leged personnel actions for the [Board’s] consideration.”
 Appellee Br. at 13. We disagree. Ms. Doyle raised her re-
 assignments in her submissions to the OSC, J.A. 105, 122;
 before the Board in her initial appeal forms, J.A 242; and
 in her closing argument at the Board hearing, J.A. 1377.
 That the Board chose not to list the reassignments as a per-
 sonnel action at the prehearing conference and chose not to
 address them at the hearing does not render them waived.
 Ms. Doyle was acting pro se and states that she had no rea-
 son to suspect her claims would not be part of her appeal.
 Appellant Reply Br. 5. An issue raised before the Board is
 preserved for appeal “unless the appellant has knowingly
 abandoned or waived the issue.” Bosley v. Merit Sys. Prot.
 Bd., 162 F.3d 665, 668 (Fed. Cir. 1998). We see nothing in
 the record that shows that Ms. Doyle knowingly abandoned
 or waived the reassignment issue. We therefore conclude
 that Ms. Doyle has not waived her reassignment argu-
 ments.
     Ms. Doyle argues that the Board’s conclusion that the
 AIB investigation does not qualify as an adverse personnel
 action is contrary to law. This court has held that an in-
 vestigation of an employee, without more, is not a



      2   5 U.S.C. § 2302(a)(2).
Case: 19-2149     Document: 64      Page: 13     Filed: 05/14/2021




 DOYLE   v. DVA                                               13



 qualifying personnel action. See Sistek v. Dep’t of Veterans
 Affairs, 955 F.3d 948, 955 (Fed. Cir. 2020). But “a retalia-
 tory investigation, either on its own or as part of a broader
 set of circumstances, may qualify as a personnel action if it
 rises to the level” of a “significant change in duties, respon-
 sibilities,     or      working       conditions.”          Id.,
 5 U.S.C. § 2302(a)(2)(A)(xii).
      As noted above, there is no dispute that Ms. Doyle had
 several significant changes in job duties and responsibili-
 ties as well as working conditions. During the course of the
 AIB investigation, Ms. Doyle was reassigned from her job
 as a DA to the mailroom, and then to the library. She was
 reassigned a third time as a direct result of a recommenda-
 tion made by the AIB in its investigation report. J.A. 5,
 237. As such, the AIB investigation was the direct cause
 for at least one change in Ms. Doyle’s change in duties.
     The record evidence establishes that the AIB investi-
 gation was retaliatory, either on its own or as part of a
 broader set of circumstances. Indeed, the circumstances
 surrounding the AIB investigation are unusual for several
 reasons. First, the AIB investigation was initiated upon a
 complaint submitted by Dr. Patel in which he raises seri-
 ous allegations against Ms. Doyle. See J.A. 262 (“This en-
 tire Administrative Investigative Board was precipitated
 by a complaint from Dr. Kevin Patel[.]”). Second, Dr. Patel
 is a subject of Ms. Doyle’s protected disclosures. See J.A.
 157–58. Third, Dr. Patel presented conflicting (reversal)
 testimony. Fourth, the AIB investigation report asserts
 that the investigation was a manipulation by Ms. Doyle’s
 supervisors as a means to “get rid” her. J.A. 276. Fifth,
 the AIB determined that Ms. Doyle’s supervisors reviewed
 Dr. Patel’s complaint before he submitted it. Sixth, the AIB
 suggested in its investigation report that a separate AIB
 should be empaneled to investigate the actions taken by
 Ms. Doyle’s supervisory and managerial staff. Seventh, the
 atmosphere and work environment in Ms. Doyle’s dental
 unit had been rendered so toxic and adverse against Ms.
Case: 19-2149    Document: 64      Page: 14    Filed: 05/14/2021




 14                                              DOYLE   v. DVA



 Doyle that it was not prudent to return her to her former
 DA position and therefore it was recommended she be re-
 assigned (for a third time). Eighth, the AIB determined
 that almost all the allegations brought against Ms. Doyle
 were not credible and were not substantiated by evidence. 3
     The VA urges this court to disregard the findings of the
 AIB on grounds that the Board determined that the AIB
 findings were contradicted by Dr. Regan, chair of the AIB.
 We refuse the invitation to affirm the Board’s decision to
 toss out AIB factual findings on the basis of Dr Regan’s tes-
 timony. Dr. Regan testified before the Board—apparently
 on his own behalf and not on behalf of the AIB—and gen-
 erally discredited each of the AIB’s findings. He testified
 that the parties had good intentions, that personality dif-
 ferences were at fault, and that manipulation (by Ms.
 Doyle’s supervisors) was not proven. J.A. 24.
     Dr. Regan’s testimony is little more than unsupported
 post hoc rationalizations. On the other hand, the AIB in-
 vestigation process is a tool that the agency wields to in-
 vestigate and address serious issues of safety, health care,
 abuse of patients, and institutional management. In this
 case, the VA empaneled the AIB and charged it to investi-
 gate serious allegations brought against Ms. Doyle. The
 AIB collected evidence and heard from fourteen witnesses.
 And, as required by its mandate, the AIB made specific
 findings of fact which it set out in its report. J.A. 276. We
 find no basis in the record to conclude that the AIB failed




      3   See J.A. 276 (finding no credible evidence to sup-
 port the allegations of patient abuse, mistreatment or ne-
 glect; violations of patient safety protocols and policies; or
 bullying, disrespectful, insulting, abusive, insolent, or ob-
 scene language or conduct; and finding “minimal evidence”
 to support that Ms. Doyle refused to carry out orders).
Case: 19-2149     Document: 64     Page: 15    Filed: 05/14/2021




 DOYLE   v. DVA                                             15



 in its mission, or that its specific findings are discredited,
 including by Dr. Regan’s testimony.
     The VA’s position in this case is strikingly incredible.
 The VA argues that we should hold that the Board correctly
 discredited the agency’s own investigation based on Dr. Re-
 gan’s conclusory, unsupported testimony. For example, the
 AIB found that Dr. Miller permitted Ms. Moody to turn the
 dental unit against Ms. Doyle; in response, the Board notes
 that Dr. Regan testified that the department got along.
 The AIB investigation uncovered actions and conduct by
 supervisors which it recommended be addressed in a sepa-
 rate AIB investigation; in response, Dr. Regan says that
 such actions were never proven. But Dr. Regan does not
 challenge the AIB’s specific findings that the allegations
 brought against Ms. Doyle were not credible and were un-
 substantiated with evidence. Further, the VA does not
 point to any findings by the Board that the AIB was im-
 properly empaneled, acted outside its authority or was oth-
 erwise illegal. For these reasons, we reject the VA’s
 argument that the AIB report was properly rejected by the
 Board.
     Based on the foregoing circumstances, we conclude
 that the AIB investigation was a retaliatory investigation
 closely related to at least one reassignment. Russell v.
 Dep’t of Justice, 76 M.S.P.R. 317, 323–24 (M.S.P.B. 1997)
 (“The Board will consider evidence regarding the conduct
 of an agency investigation when the investigation was so
 closely related to the personnel action that it could have
 been a pretext for gathering evidence to retaliate against
 an employee for whistleblowing activity.”). We therefore
 hold that the Board’s legal conclusion that the AIB investi-
 gation was not a qualifying personnel action was contrary
 to law. Consequently, the burden shifts to the agency to
 prove, by clear and convincing evidence, that it would have
 taken the same personnel action in the absence of the pro-
 tected disclosure. Kewley, 153 F.3d at 1363.
Case: 19-2149    Document: 64     Page: 16    Filed: 05/14/2021




 16                                              DOYLE   v. DVA



                      Agency’s Burden
     We review the question of whether the agency would
 have taken the same adverse personnel action absent the
 protected whistleblower disclosures in light of three non-
 exclusive factors known as the Carr factors: (1) “the
 strength of the agency’s evidence in support of its personnel
 action”; (2) “the existence and strength of any motive to re-
 taliate on the part of the agency officials who were involved
 in the decision”; and (3) “any evidence that the agency
 takes similar actions against employees who are not whis-
 tleblowers but who are otherwise similarly situated.” Carr
 v. Social Sec. Admin., 185 F.3d 1318, 1323 (Fed. Cir. 1999).
 Evidence must leave the Board with a “firm belief” that the
 personnel action would have still taken place if not for the
 disclosure. Newby v. E.P.A., 135 F.3d 777 (Fed. Cir. 1998).
     The VA argues that the Board’s determination that the
 VA’s decision to conduct an AIB investigation (Carr factor
 one) is based on evidence that “far outweighed” any motive
 to retaliate. J.A. 20. We disagree. The problem here for
 the VA is that the reasons it cites for taking the adverse
 personnel actions (the AIB investigation and reassign-
 ments) were expressly found to be lacking credibility and
 not substantiated with evidence. The single allegation that
 the AIB found to be partially substantiated, that Ms. Doyle
 may have refused to carry out supervisor or physician or-
 ders, is not cited by the Board as sufficient to initiate the
 investigation or to compel the reassignments. We therefore
 conclude that Carr factors one and two favor Ms. Doyle. 4
    As to Carr factor three, Ms. Doyle argues that the
 Board’s conclusion that the agency would have taken the



      4  As noted above, we agree with the Board that the
 record reflects motive to retaliate (Carr factor two). We af-
 firm the part of the Board determination finding motive
 under the second Carr factor.
Case: 19-2149     Document: 64     Page: 17    Filed: 05/14/2021




 DOYLE   v. DVA                                             17



 same personnel action against similarly situated employ-
 ees absent protected disclosures was erroneous. Id. We
 agree.
     The Board’s analysis of Carr factor three was to simply
 state, “No one appears to have ever conducted themselves
 as the appellant did[.]” Id. This is contrary to law. Where
 comparator evidence exists, “the agency is required to come
 forward with all reasonably pertinent evidence.” Whitmore
 v. Dep’t of Labor, 680 F.3d 1353, 1374 (Fed. Cir. 2012).
 Here, the record reflects that potential comparator evi-
 dence exists. 5 But instead of reviewing this evidence, the
 Board simply chose not to conduct a comparator analysis
 because it alleged no one ever acted like Ms. Doyle.
     The VA asserts that Dr. Patel’s testimony was devoid
 of “any evidence that he observed other dental assistants
 injuring patients resembling his observation of Ms. Doyle’s
 conduct, which prompted his complaint,” and therefore
 other DAs are not comparable to Ms. Doyle. Appellee Br.
 33–34. This is error. The VA ignores that the AIB


     5    The record evidence demonstrates that during the
 AIB investigation, Dr. Patel was asked about previous as-
 sistants that he did not consider “good assistants.” J.A.
 217. He spoke of Theresa Scott, with whom “everyone ha[d]
 an issue,” to the point Dr. Miller “wouldn’t work anymore
 with her.” Id. In fact, Dr. Patel testified, “they had to kick
 her out of his clinic and [she had to] go somewhere else.”
 Id. Dr. Patel also discussed Sherri Napier, who was “kind
 of the same way” and with whom he “definitely had issues.”
 Id. After Ms. Sowers insinuated that she might be let go,
 Ms. Napier was given a chance to “turn[] it around.” Id. at
 217–18. Lastly, Dr. Patel mentioned Ella Clevenger who
 “doesn’t even show up half the time . . . [and] doesn’t really
 want to work too much.” Id. at 218. No evidence was pre-
 sented that any of these previous assistants underwent an
 AIB investigation.
Case: 19-2149    Document: 64      Page: 18    Filed: 05/14/2021




 18                                              DOYLE   v. DVA



 investigation concluded there was no credible evidence of
 patient abuse. J.A. 4. In addition, Dr. Patel testified that
 Ms. Doyle did not abuse or otherwise endanger patients.
      “Similarly situated” employees can be those with simi-
 lar job status, duties, responsibilities, years of service—but
 who were not whistleblowers. See Whitmore, 680 F.3d at
 1373 (comparing two individuals that were “both in super-
 visory positions within the same branch of the same de-
 partment,” “operated within the same chain of command,”
 and were similar “from an employment position and re-
 sponsibility perspective”). The focus of the inquiry is on
 agency actions taken against similarly situated employees
 that were not whistleblowers. But here the VA fails to ask
 and answer this question. As such, the agency fails to
 prove by clear and convincing evidence that it would have
 taken the same adverse personnel action against a simi-
 larly situated employee absent protected disclosures by
 that employee.
      Ms. Doyle’s case is comparable to Chambers v. Dep’t of
 the Interior, where the agency did not prove by clear and
 convincing evidence that it would have taken the same ac-
 tion. 116 M.S.P.R. 17, 56–57 (M.S.P.B. 2011). There, the
 Board found that a motive to retaliate existed and that the
 agency lacked evidence that it took similar actions against
 similarly situated non-whistleblowers. Chambers, 116
 M.S.P.R. at 56–57 (stating that “we are simply not left with
 a ‘firm and definite conviction’” in large part because the
 agency “did not show that it took similar actions against
 similarly situated non-whistleblowers”).
     The VA cites to Whitmore in support of its contention
 that it did not need to provide evidence as to Carr factor
 three; rather a lack of evidence as to that factor would “ef-
 fectively remove [the factor] from the analysis.” Appellee
 Br. 33 (citing Whitmore, 680 F.3d at 1374). The VA misap-
 prehends Whitmore.
Case: 19-2149     Document: 64    Page: 19    Filed: 05/14/2021




 DOYLE   v. DVA                                           19



      In Whitmore, the Board did not conduct a comparator
 analysis because it believed the only comparable employee,
 Mr. Dubois, was not similarly situated to Mr. Whitmore,
 because Mr. Dubois, unlike Mr. Whitmore, was not the in-
 stigator or the one who threatened physical violence.
 Whitmore, 680 F.3d at 1372. We held that the Board’s
 reading of “similarly situated” was too narrow. Id. at 1372–
 73. We explained that, where evidence as to Carr factor
 three exists, “the agency is required to come forward with
 all reasonably pertinent evidence.” Id. at 1374. Failure to
 do so “may be at the agency’s peril” because “the absence of
 any evidence concerning Carr factor three may well cause
 the agency to fail[.]” Id.; see also Russell, 76 M.S.P.R. at
 327–328 (weighing the three Carr factors to find that the
 agency did not meet its burden where “strong evidence to
 support their reports concerning the appellant” was out-
 weighed by a motive to retaliate and a lack of comparable
 treatment of non-whistleblowers).
     In view of the record evidence concerning the three
 Carr factors, we hold that the Board’s conclusion that the
 strength of the agency’s evidence supporting the personnel
 actions outweighs any motive to retaliate is unsupported
 by substantial evidence and is otherwise contrary to law.
 See J.A. 217–18; supra n.5.
     We hold that the Board’s decision is unsupported by
 substantial evidence and otherwise contrary to law as to its
 determinations that: (i) the AIB investigation did not con-
 stitute an adverse personnel action, and (ii) that the VA
 would have conducted an AIB investigation of Ms. Doyle
 absent the whistleblower disclosures.
                        CONCLUSION
     The court has considered the parties’ remaining argu-
 ments and does not find them persuasive. The decision of
 the Board is reversed.
                        REVERSED
Case: 19-2149    Document: 64   Page: 20   Filed: 05/14/2021




 20                                          DOYLE   v. DVA



                            COSTS
 Costs to the petitioner.